 
 Exhibit 10.1

 

WRAP TECHNOLOGIES, INC.

 EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made and entered into on October
29, 2020, (the “Effective Date”) by and between Wrap Technologies, Inc. (the
“Company”) and Marc T. Thomas (“Executive”). The Company and Executive are
hereinafter collectively referred to as the “Parties,” and individually referred
to as a “Party”.
  

RECITALS
 
A. The Company and Executive were previously a party to an Employment Agreement,
dated as of July 30. 2020, which Employment Agreement was terminated effective
as of the date hereof, in partial consideration for Executive’s agreement to
provide services to the Company as more particularly set forth in this
Agreement;
 
B. The Company desires assurance of the association and services of Executive in
order to retain Executive’s experience, skills, abilities, background and
knowledge in connection with government affairs and related experience, and is
willing to engage Executive’s services on the terms and conditions set forth in
this Agreement;
 

C. Executive desires to be in the employ of the Company, and is willing to
accept such employment on the terms and conditions set forth in this Agreement;
and
 
D. The Parties agree and acknowledge that, as a result of the termination
thereof, all rights and obligations of the Parties set forth in the Employement
Agreement, dated as of July 30, 2020 shall terminate and be of no further force
and effect, and the rights and obligations of the Parties from and after the
date hereof shall be set forth in this Agreement.
 

AGREEMENT
 
In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:
 

1. EMPLOYMENT.
 
1.1 Title. Effective as of the Effective Date, Executive’s position shall be
Chief Government Affairs Officer reporting to the Executive Chairman of the
Board of Directors or otherwise as directed by the Board of Directors, subject
to the terms and conditions set forth in this Agreement. The Parties agree and
acknowledge that Executive shall have no power or authority to bind to Company
to any agreements without the written consent of the Executive Chairman of the
Board or the Chief Executive Officer of the Company. The Parties further agree
and acknowledge that the Employment Agreement, dated as of July 30, 2020, shall
be terminated and no further force and effect as of the date hereof.
 

1.2 Term. The term of this Agreement shall begin on the Effective Date and shall
continue for a period of one year or until it is terminated pursuant to Section
4 herein (the “Term”), unless extended by the written agreement of the Parties.
  

1.3 Duties. Executive shall have the customary powers, responsibilities and
authorities of a Chief Government Affairs Officer of corporations of the size,
type and nature of the Company, as it exists from time to time. Unless otherwise
directed by the the Board of Directors, the Executive Chairman of the Board of
Directors shall be the liason between Executive and the Board on all matters
relating to Executive’s duties under the terms of this Agreement.
 

1.4 Governing Agreement. The employment relationship between the Parties shall
be governed by this Agreement, and shall constitute a binding agreement of the
parties in accordance with its terms.
 
 
 
-1-

 
 

2. LOYALTY; NONCOMPETITION; NONSOLICITATION.
 
2.1          Loyalty. During Executive’s employment by the Company, Executive
shall devote substantially all of his business time to the performance of
Executive’s duties under this Agreement.
 
2.2 Agreement not to Participate in Company’s Competitors. During the Term,
Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by Executive to be
adverse or antagonistic to the Company, its business, or prospects, financial or
otherwise, or in any company, person, or entity that is, directly or indirectly,
in competition with the business of the Company or any of its Affiliates (as
defined below). Ownership by Executive, in professionally managed funds over
which Executive does not have control or discretion in investment decisions, or
as a passive investment, of less than five percent (5%) of the outstanding
shares of capital stock of any corporation with one or more classes of its
capital stock listed on a national securities exchange or publicly traded on a
national securities exchange or in the over-the-counter market shall not
constitute a breach of this Section. For purposes of this Agreement,
“Affiliate,” means, with respect to any specific entity, any other entity that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified entity.
 

2.3 Covenant not to Compete. During the Term and for a period of three (3) years
thereafter (the “Restricted Period”), Executive shall not engage in competition
with the Company and/or any of its Affiliates, either directly or indirectly, in
any manner or capacity, as adviser, principal, agent, affiliate, promoter,
partner, officer, director, employee, stockholder, owner, co-owner, consultant,
or member of any association or otherwise (a “Competitive Entity”), except with
the prior written consent of the Board.
 

2.4 Nonsolicitation.   During the Restricted Period, Executive shall not: (i)
solicit or induce, or attempt to solicit or induce, any employee of the Company
or its Affiliates to leave the employ of the Company or such Affiliate; or (ii)
solicit or attempt to solicit the business of any client or customer of the
Company or its Affiliates with respect to products, services, or investments
similar to those provided or supplied by the Company or its Affiliates.
 

2.5 Acknowledgements. Executive acknowledges and agrees that his services to the
Company pursuant to this Agreement are unique and extraordinary and that in the
course of performing such services Executive shall have access to and knowledge
of significant confidential, proprietary, and trade secret information belonging
to the Company. Executive agrees that the covenant not to compete and the
nonsolicitation obligations imposed by this Section 2 are reasonable in
duration, geographic area, and scope and are necessary to protect the Company’s
legitimate business interests in its goodwill, its confidential, proprietary,
and trade secret information, and its investment in the unique and extraordinary
services to be provided by Executive pursuant to this Agreement. If, at the time
of enforcement of this Section 2, a court holds that the covenant not to compete
and/or the nonsolicitation obligations described herein are unreasonable or
unenforceable under the circumstances then existing, then the Parties agree that
the maximum duration, scope, and/or geographic area legally permissible under
such circumstances will be substituted for the duration, scope and/or area
stated herein.
 
3. COMPENSATION OF EXECUTIVE.
 

3.1 Base Salary. The Company shall pay Executive a base salary (the “Base
Salary”) at the annualized rate of Four Hundred Thousand Dollars ($400,000),
less payroll deductions and all required withholdings, payable in regular
periodic payments in accordance with the Company’s normal payroll practices. The
Base Salary shall be prorated for any partial year of employment on the basis of
a 365-day fiscal year. The Company may increase, but not decrease (except in
connection with a Company-wide decrease in Executive compensation), Executive’s
Base Salary from time to time, and if so increased, “Base Salary” shall include
such increases for purposes of this Agreement.
 
3.2 Bonus. At the sole discretion of the Board or the compensation committee of
the Board (the “Compensation Committee”), following each calendar year of
employment, Executive shall be eligible to receive an additional cash bonus (the
“Annual Bonus”), which Annual Bonus shall be based (in whole or in part) on
Executive’s attainment of certain goals and objectives set forth by the
Executive Chairman of the Board of Directors to be established by the Executive
Chairman of the Board of Directors, in his/her sole discretion. The
determination of whether Executive is entitled to an Annual Bonus, and if so,
the bonus amount (if any) that will be paid, shall be determined by the Board or
the Compensation Committee in its sole and absolute discretion. Any Annual Bonus
shall be paid in cash, in a single lump-sum payment or in installments, as
determined by the Board or the Compensation Committee, or in shares of the
Company’s common stock, par value $0.0001 per share (“Common Stock”).
Notwithstanding the foregoing, any payment of an Annual Bonus shall be payable
only if Executive is employed as of the bonus payment date.
 
 
 
-2-

 
 
3.3 Stock Options. Executive’s option to purchase Common Stock, dated as of July
30, 2020 shall continue in full force in accordance with its terms and
conditions, notwithstanding the termination of his Employment Agreement, dated
as of July 30, 2020.
 

3.4 Expense Reimbursements. The Company will reimburse Executive for all
reasonable business expenses Executive incurs in conducting his duties
hereunder, pursuant to the Company’s usual expense reimbursement policies, but
in no event later than ninety (90) days after the end of the calendar month
following the month in which such expenses were incurred by Executive; provided
that Executive supplies the appropriate substantiation for such expenses no
later than the end of the calendar month following the month in which such
expenses were incurred by Executive.
 

3.5 Employment Taxes. All of Executive’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company.
 
3.6 Benefits. Executive shall, in accordance with Company policy and the
applicable plan documents, be eligible to participate in benefits under any
benefit plan or arrangement, including health, dental, vision, disability and
life insurance programs, that may be in effect from time to time and made
available to the Company’s senior management employees, subject to the terms and
conditions of those benefit plans.
 

3.7 Holidays and Vacation. Executive shall be entitled to an indeterminate
amount of personal time off in the sole discretion of the Company as operational
conditions permit. This entitlement is based on the mutual trust between
Executive and Company, allowing Executive the opportunity to work or take time
off as deemed appropriate, as long the responsibilities and duties of Executive
to the Company under the terms of this Agreement are respected. Executive will
not accrue vacation benefits under the terms of this Agreement. In addition,
Executive shall be entitled to all paid Company holidays in accordance with
Company policy.
 
4. TERMINATION.
 

4.1 Termination by the Company. Executive’s employment with the Company is at
will and may be terminated by the Company at any time and for any reason, or for
no reason, including, but not limited to, under the following reasons:
 
4.1.1 Termination by the Company for Cause. The Company may terminate
Executive’s employment under this Agreement for “Cause” by delivery of written
notice to Executive. Any notice of termination given pursuant to this Section
4.1.1 shall effect termination as of the date of the notice, or as of such other
date as specified in the notice.
 
4.1.2 Termination by the Company without Cause. The Company may terminate
Executive’s employment under this Agreement without Cause at any time and for
any reason, or for no reason. Such termination shall be effective on the date
Executive is so informed, or as otherwise specified by the Company.
 
4.2 Termination by Resignation of Executive. Executive’s employment with the
Company is at will and may be terminated by Executive at any time and for any
reason, or for no reason.
 

4.3 Termination for Death or Complete Disability. Executive’s employment with
the Company shall automatically terminate effective upon the date of Executive’s
death or Complete Disability (as defined below).
 

4.4 Termination by Mutual Agreement of the Parties. Executive’s employment with
the Company may be terminated at any time upon a mutual agreement in writing of
the Parties. Any such termination of employment shall have the consequences
specified in such agreement.
 

 
 
-3-

 
 
4.5 Compensation Upon Termination.
 
4.5.1 Death or Complete Disability. If, during the Term of this Agreement,
Executive’s employment shall be terminated by death or Complete Disability, the
Company shall pay to Executive, his estate, or his heirs, as applicable, (i) any
Base Salary owed to Executive through the date of termination; (ii) expenses
reimbursement amounts owed to Executive; (iii) all unpaid amounts of any Annual
Bonus(es) Executive earned prior to the termination date; (iv) any payments and
benefits to which Executive (or his estate) is entitled pursuant to the terms of
any employee benefit or compensation plan or program in which he participates
(or participated); and (v) any amount to which Executive is entitled pursuant to
any other written agreements between the Company or any of its affiliates and
Executive (the amounts in (i) through (v) above being the “Termination
Amounts”). The Company shall pay Executive: (A) the amounts contained in items
(i) through (iii) within ten (10) days following such termination; (B) any
payments associated with (iv) in accordance to the terms of such plans or
programs; and (C) any such amounts in (vi) in accordance with the terms of such
agreements, with the Termination Amounts being subject to the standard
deductions and withholdings (as applicable). The Base Salary payments will be
subject to standard payroll deductions and withholdings.
 

4.5.2 Termination For Cause. If, during the Term of this Agreement, Executive’s
employment is terminated by the Company for Cause, the Company shall pay
Executive the Termination Amounts, less standard deductions and withholdings.
The Company shall thereafter have no further obligations to Executive under this
Agreement, except as otherwise provided by law.
 

4.5.3 Termination Without Cause. If the Company terminates Executive’s
employment without Cause, the Company shall pay Executive the Termination
Amounts, less standard deductions and withholdings. In addition, subject to
Executive furnishing to the Company an executed waiver and release of claims in
the form attached hereto as Exhibit A (the “Release”), and allowing the Release
to become effective in accordance with its terms, Executive shall be entitled
to: (1) severance in the form of continuation of his salary (at the Base Salary
rate in effect at the time of termination) for the remaining term, which amount
shall be paid according to the Company’s normal payroll policies; provided,
however, such remaining severance payments payable to Executive as a result of
his termination of employement shall be reduced by any compensation paid to
Executive by a third party employer, provided such third party employer is not,
directly or indirectly, in competition with the business of the Company. In the
event that Executive finds alternative full- or part-time employment with an
entity that is, directly or indirectly, in competition with the business of the
Company, any remaining severance payments shall terminate and be of no further
force and effect; (2) payment of Executive’s premiums to cover COBRA for the
remaining term; and (3) a prorated annual bonus equal to the target Annual
Bonus, if any, for the year of termination multiplied by a fraction, the
numerator of which shall be the number of full and partial months Executive
worked for the Company and the denominator of which shall be the number of
remaining months through the term. These payments under (1), (2) and (3) above
will be subject to standard payroll deductions and withholdings and will be made
on the Company’s regular payroll cycle, provided, however, that any payments
otherwise scheduled to be made prior to the effective date of the Release shall
accrue and be paid in the first payroll period that follows such effective date.
 

4.6 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
 
4.6.1 Complete Disability. “Complete Disability” means that Executive is
determined to be permanently disabled pursuant to the Company’s long-term
disability plan and is receiving disability benefits under such plan.
 

4.6.2 Cause. “Cause” for the Company to terminate Executive’s employment
hereunder shall mean the occurrence of any of the following events, as
determined by the Company and/or the Board in its and/or their sole and absolute
discretion:
 
(i) The willful failure, disregard or refusal by Executive to perform his
material duties or obligations under this Agreement or to follow lawful
directions received by Executive from the Executive Chairman of the Board of
Directors, provided, however, that, any such termination of Executive shall only
be deemed for Cause pursuant to this definition if: (i) the Company gives
Executive written notice of the condition(s) alleged to constitute Cause, which
notice shall describe such condition(s); and (ii) Executive fails to remedy such
condition(s) within thirty (30) days following receipt of the written notice,
provided, further, that written notice shall not be required to be given
hereunder in the event the failure, disregard or refusal by Executive is
willful, in the reasonable determination of the Board;
 

 
 
-4-

 
 
(ii) Any grossly negligent act by Executive having the effect of materially
injuring (whether financially or otherwise) the business or reputation of the
Company or any willful act by Executive intended to cause such material injury,
except any acts (A) made by Executive in connection with the enforcement of his
rights, whether under this Agreement, any other agreement between the Company or
any affiliate and Executive, or pursuant to applicable law (e.g. disparagement,
etc.), or (B) which are required by law or pursuant to a subpoena or demand by a
governmental or regulatory body.
 

(iii) Executive’s indictment of any felony involving moral turpitude (including
entry of a nolo contendere plea);
 
(iv) The determination, after a reasonable and good-faith independent
investigation, that Executive engaged in discrimination prohibited by law
(including, without limitation, age, sex or race discrimination);
 

(v) Executive’s misappropriation or embezzlement of the property of the Company
or its Affiliates (whether or not a misdemeanor or felony); or
 

(vi) Material breach by Executive of this Agreement; provided, however, that,
any such termination of Executive shall only be deemed for Cause pursuant to
this definition if: (i) the Company gives Executive written notice of the
condition(s) alleged to constitute Cause, which notice shall describe such
condition(s); and (ii) Executive fails to remedy such condition(s) (if curable)
within thirty (30) days following receipt of the written notice.
 

For purposes of this definition, the Parties agree that any material breach of
Sections 2 or 5 of this Agreement shall be deemed a material breach that is not
capable of cure by Executive.
 

4.7 Survival of Certain Sections. The terms and conditions set forth in this
Agreement shall survive the termination hereof; provided, however, Sections 14
and 15 shall terminate and be of no further force and effect upon such
termination.
 
5. Nondisclosure and Nonuse of Confidential Information.
 

5.1 Definition and Access. Executive acknowledges that performance of
Executive’s duties under this Agreement necessarily involves access to and
familiarity with highly sensitive, confidential, and proprietary information of
the Company which includes, without limitation, information about the Company’s
products, product strategies, product development and production processes,
customers and prospective customers, the buying patterns and needs of customers
and prospective customers, vendors and suppliers, pricing, quoting, costing
systems, billing and collection procedures, proprietary software and the source
code thereof, financial and accounting data, data processing and communications,
technical data, marketing concepts and strategies, business plans, mergers and
acquisitions, research and development of new or improved products and services,
and general know-how regarding the business of the Company and its products
(collectively referred to herein as “Confidential Information”).
 
5.2 Trade Secrets. The Company considers much of its Confidential Information to
constitute trade secrets of the Company (“Trade Secrets”) which have independent
value, provide the Company with a competitive advantage over its competitors who
do not know the Trade Secrets, and are protected from unauthorized disclosure
under applicable law. However, whether or not the Confidential Information
constitutes Trade Secrets, Executive acknowledges and agrees that the
Confidential Information is protected from unauthorized disclosure or use due to
Executive’s covenants under this Agreement and Executive’s fiduciary duties as
an employee of Company.
 
5.3 Protections and Obligations. Executive acknowledges that the Confidential
Information is a valuable, special, and unique asset of the Company such that
the unauthorized disclosure or use by unauthorized persons would cause
irreparable damage to the business of the Company. In recognition of the
foregoing, Executive acknowledges and agrees that the Confidential Information
is, and shall at all times remain, the sole and exclusive property of the
Company.  Executive further agrees that both during and after the term of this
Agreement, Executive shall not disclose to anyone or use for any purpose any
Confidential Information of the Company, except as expressly authorized by the
Company.  Executive further agrees that, upon termination of this Agreement,
Executive will promptly return to the Company all documents, computer disks and
files, and records of any kind, in any medium, which contain any Confidential
Information, including any and all copies thereof.
 
 
 
-5-

 
 
6. ASSIGNMENT AND BINDING EFFECT.
 

This Agreement shall be binding upon and inure to the benefit of Executive and
Executive’s heirs, executors, personal representatives, assigns, administrators
and legal representatives. Because of the unique and personal nature of
Executive’s duties under this Agreement, neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by Executive. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.
 

7. NOTICES.
 
All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or faxed during normal business hours
or mailed by certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
If to the Company:
 

Wrap Technologies, Inc.
1817 W. 4th Street
Tempe, Arizona 85281
Attn: Executive Chairman of the Board of Directors
 
If to Executive:
 
Marc T. Thomas
1529 Lost Trail
Keller, Texas 76248
 
Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three (3) days after its deposit in
the United States mail as specified above. Either Party may change its address
for notices by giving notice to the other Party in the manner specified in this
Section 7.
 
8. CHOICE OF LAW.
 

This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of Arizona, without regard to its conflict of laws
principles. Each Party agrees that any action by either Party to enforce the
terms of this Agreement may be brought by the other Party in an appropriate
state or federal court in Arizona and waives all objections based upon lack of
jurisdiction or improper or inconvenient venue of any such court.
 

9. INTEGRATION.
 

This Agreement, including Exhibit A, contains the complete, final and exclusive
agreement of the Parties relating to the terms and conditions of Executive’s
employment and the termination of Executive’s employment, and supersedes all
prior and contemporaneous oral and written employment agreements or arrangements
between the Parties.
 

10. AMENDMENT.
 

This Agreement cannot be amended or modified except by a written agreement
signed by Executive and the Company.
 

 
-6-

 
 
11. WAIVER.
 
No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.
 

12. SEVERABILITY.
 

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term, or provision.
 

13. INTERPRETATION; CONSTRUCTION.
 

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but Executive has been
encouraged to consult with, and has consulted with, Executive’s own independent
counsel and tax advisors with respect to the terms of this Agreement. The
Parties acknowledge that each Party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.
 

14. REPRESENTATIONS AND WARRANTIES.
 

Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between Executive and any other person or entity.
 
15. COUNTERPARTS.
 

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument. Signatures to this Agreement transmitted by fax, by email in
“portable document format” (“.pdf”) or by any other electronic means intended to
preserve the original graphic and pictorial appearance of this Agreement shall
have the same effect as physical delivery of the paper document bearing original
signature.
 

16. INDEMNIFICATION.
 
The Company shall defend and indemnify Executive in his capacity as Chief
Government Affairs Officer of the Company, and with respect to all services
performed by Executive for the Company and as an employee, to the fullest extent
permitted under Delaware law. The Company shall also maintain a policy for
indemnifying its officers and directors, including but not limited to Executive,
for all actions permitted under Nevada law taken in good faith pursuit of their
duties for the Company, including but not limited to maintaining an appropriate
level of Directors and Officers Liability coverage and maintaining the inclusion
of such provisions in the Company’s by-laws or articles of incorporation, as
applicable and customary. The rights to indemnification shall survive any
termination of this Agreement.
 

 
 
-7-

 
 

17. TRADE SECRETS OF OTHERS.
 

It is the understanding of both the Company and Executive that Executive shall
not divulge to the Company and/or its subsidiaries any confidential information
or trade secrets belonging to others, including Executive’s former employers,
nor shall the Company and/or its Affiliates seek to elicit from Executive any
such information. Consistent with the foregoing, Executive shall not provide to
the Company and/or its Affiliates, and the Company and/or its Affiliates shall
not request, any documents or copies of documents containing such information.
 

18. ADVERTISING WAIVER.
 

Executive agrees to permit the Company, and persons or other organizations
authorized by the Company, to use, publish and distribute advertising or sales
promotional literature concerning the products and/or services of the Company,
in which Executive’s name and/or pictures of Executive taken in the course of
Executive’s provision of services to the Company appear. Executive hereby waives
and releases any claim or right Executive may otherwise have arising out of such
use, publication or distribution.
 
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
-8-

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
WRAP TECHNOLOGIES, INC.
 
By: ______________________________________
Name: Scot Cohen
Its: Executive Chairman
Dated: October 29, 2020
 

 
EXECUTIVE:
 
__________________________________________
Marc T. Thomas
Dated: October 29, 2020
 
-9-

 
 

EXHIBIT A
 

RELEASE AND WAIVER OF CLAIMS
 
TO BE SIGNED ON OR FOLLOWING THE SEPARATION DATE ONLY
 


In consideration of the payments and other benefits set forth in the Employment
Agreement effective as of October 29, 2020, to which this form is attached, I,
Marc T. Thomas, hereby furnish WRAP TECHNOLOGIES, INC. (the “Company”), with the
following release and waiver (“Release and Waiver”). Payments to be made in
consideration of this Release and Waiver shall commence on the "Release Payment
Date" which shall mean the effective date of this release, provided however,
that if the period below for review of this Release spans beyond December 31 of
a given year, then the Release Payment Date shall be the later of (i) the first
payroll date in such subsequent calendar year or (ii) the first payroll date
that follows the Release Payment Date.
 

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date that I sign this
Agreement (collectively, the “Released Claims”). Except as provided below, the
Released Claims include, but are not limited to: (a) all claims arising out of
or in any way related to my employment with the Company, or the termination of
that employment; (b) all claims related to my compensation or benefits from the
Company including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, misclassification, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the fair employment practices
statutes of the state or states in which I have provided services to the Company
and/or any other federal, state or local law, regulation or other requirement.
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”):
 
(a) any rights or claims under the Employment Agreement or any other written
agreement between the Company and me, including any stock option award agreement
or plan, (b) any rights or claims that may arise as a result of events occurring
after the date this Release and Waiver is executed or which otherwise cannot
lawfully be waived, (c) any rights to representation and/or indemnification I
may have as a current or former officer , director, or employee of the Company
or its subsidiaries or affiliated companies, including but not limited to any
rights or claims for representation and/or indemnification I may have pursuant
to the Employment Agreement, any written indemnification agreement with the
Company to which I am a party or beneficiary, the charter, bylaws, or operating
agreements of the Company, or under any applicable law or Company policy,
including but not limited to Directors and Officers Liability Insurance
policies, employment practice liability insurance policies, other insurance
policies, and/or Company policies; (d) any claims for benefits under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, (e) any rights or claims under any employee benefit or compensation plan
or program in which I participate or participated (or was eligible to
participate), (f) any rights or claims to unemployment compensation, (g)
reimbursement for business expenses which are consistent with the Company’s
reimbursement policy, and (h) my rights under COBRA. I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.
 
Notwithstanding any other provision of this Agreement, the release of claims
against individual employees, stockholders, agents and attorneys is limited to
claims arising out of or in any way related to my employment with Company.
 

 
-10-

 
 
I expressly waive and relinquish any and all rights and benefits under any
applicable law or statute providing, in substance, that a general release does
not extend to claims which a party does not know or suspect to exist in his or
his favor at the time of executing the release, which if known by him or his
would have materially affected the terms of such release.
 
I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an Executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; and (c) I have twenty-one (21) days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven (7) days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the seven (7) day revocation period has
expired without my having previously revoked this Release and Waiver.
 

I acknowledge that I must not use or disclose any confidential or proprietary
information of the Company and I must immediately return all Company property
and documents (including all embodiments of proprietary information) and all
copies thereof in my possession or control except I may retain documents
relating to my compensation and/or benefits.
 
 
 
 
 
-11-

 
 

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.
Date: October 29, 2020
  

 
 
By:  __________________________
Marc T. Thomas
 

 
WRAP TECHNOLOGIES, INC.
 
By:  __________________________
Name: Scot Cohen
Its: Executive Chairman
 
Dated: October 29, 2020 
 
 
 
 
 
 
 
 
-12-
